Citation Nr: 1216959	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss attributable to his period of military service.

2.  The Veteran does not currently suffer from impaired hearing of the left ear as defined by VA to constitute a disability.

3.  The Veteran does not have tinnitus attributable to his period of military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran does not have left ear hearing loss disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

3.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated September 2006 and January 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that he has bilateral hearing loss and tinnitus as a result of his in-service noise exposure.   

The Veteran's service separation document indicates that his military occupation specialty was a combat engineer.  

The Veteran's service medical records show that the Veteran's January 1965 entrance examination included audiometric testing ,which revealed puretone thresholds of 5, 0, 0, 0, and 0 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 5, 5, 0, 0, and 0 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran denied ear, nose or throat trouble on a report of medical history form prepared in conjunction with the entrance examination.  The records do not show any complaints, findings, or treatment for hearing loss or tinnitus.  The Veteran's November 1967 separation examination included audiometric testing, which revealed puretone thresholds of 5, 5, 0, and -5 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz and 20, 15, 5, and 5 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  The Veteran denied ear, nose or throat trouble and hearing loss on a report of medical history form prepared in conjunction with the separation examination.  

The record is thereafter silent for any clinical evidence of hearing problems prior to the August 2007 VA audiometric examination conducted in support of the Veteran's appeal.  At that time, the Veteran reported military noise exposure working with demolitions, large trucks, and weapons fire.  The Veteran denied occupational and recreational noise exposure.  The Veteran reported constant high-pitched ringing tinnitus in his right ear.  He was unable to report the date and circumstances of the onset of tinnitus.  The Veteran reported that he was diagnosed with Meniere's syndrome affecting the right side approximately twenty year prior to the examination.  Audiometric testing revealed puretone thresholds of 85, 70, 60, 70, and 65 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 25, 10, 10, 20, and 20 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 36 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed the Veteran with profound rising to moderately severe sensorineural hearing loss in the right ear and normal hearing sensitivity in the left ear.  The examiner noted that the Veteran's hearing loss in the right ear was consistent with the reported diagnosis of Meniere's syndrome.  The examiner indicated that the Veteran's service medical records were silent for hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were not the result of acoustic trauma incurred during service.  The rationale for the opinion was that noise-induced hearing loss and tinnitus occurred at the time of the exposure and not after the noise had ceased.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  The criteria of 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  


Right Ear Hearing Loss and Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss or tinnitus.

The Board acknowledges that the Veteran was likely exposed to acoustic trauma in service based on his military occupation specialty as a combat engineer.

However, there is an absence of any specific report of hearing loss or tinnitus until the Veteran filed his claim in August 2006.  The first diagnosis of right ear hearing loss based on audiometric testing and a diagnosis of tinnitus came at the August 2007 VA examination, almost 40 years after service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of hearing loss and tinnitus is evidence that weighs against the Veteran's claims.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current right ear hearing loss or tinnitus and his period of military service.  The Board acknowledges that the Veteran is competent to report that he was exposed to acoustic trauma in service and has continued to experience hearing loss symptoms and tinnitus since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed hearing loss and tinnitus during service, and has continued to experience hearing loss symptoms and tinnitus since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have hearing loss symptoms and tinnitus since service are credible.

However, although the Veteran contends that he has a current right ear hearing loss disability and tinnitus related to his service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the right ear hearing loss disability and tinnitus because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his right ear hearing loss disability and tinnitus being related to noise trauma in his military service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds the VA audiological evaluation performed in August 2007 to be more probative as to the etiology of the Veteran's current right ear hearing loss and tinnitus.  The examiner provided a thorough rationale to support the opinion.  While the examiner noted that the Veteran had normal hearing at the time of discharge from service, which is not fatal to his claim, the examiner further noted that noise-induced hearing loss and tinnitus occur at the time of the exposure and not after the noise has ceased.  The Board finds that to be sufficient rationale for the opinion.  

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that right ear hearing loss or tinnitus are related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  The only competent medical opinion of record indicates that the Veteran's right ear hearing loss and tinnitus are less likely than not related to active service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that right ear hearing loss or tinnitus are etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss and tinnitus and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss.  

In this case, the evidence of record does not show that the Veteran has a documented sensorineural hearing loss of the left ear that met the criteria to be considered a disability within one year after separation from service.  Furthermore, the audiological examinations contained in the Veteran's service medical records do not show left ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2011).  Although there was a slight decline in hearing acuity in the Veteran's left ear at 500 Hertz when comparing the Veteran's separation examination to his entrance examination audiogram, the Veteran's hearing thresholds nonetheless did not meet VA standards for left ear hearing loss disability at any time during service.  Additionally, the audiometric testing performed at the August 2007 VA examination did not support a finding of left ear hearing impairment as defined by VA.  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran claims that he has left ear hearing loss that is attributable to his exposure to loud noises during service.  However, the Veteran's hearing thresholds and the reported word recognition score at the VA examination of record do not meet the criteria for disability under VA regulations.  The Board notes that the Veteran is competent to present lay evidence regarding his belief that he has left ear hearing loss as a result of his service.  Nevertheless, where, as here, the results of specific testing are required to diagnose the condition or provide an opinion regarding etiology, only a qualified individual can provide that evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, absent a definitive showing of his having a left ear hearing loss disability, his claim for service connection for left ear hearing loss must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In summary, the Board is unable to identify a reasonable basis for granting service connection for left ear hearing loss because the Veteran's hearing in his left ear does not meet the criteria to be considered a disability for VA purposes.  Therefore, the preponderance of the evidence is against the claim and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2011).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


